DETAILED ACTION
Remarks
Applicant presents a communication dated 27 October 2020 responsive to the 7 August 2020 non-final Office action (the “Previous Action”). 
With its communication, Applicant amends claims 1 and 9. Applicant has also filed a terminal disclaimer.
Claim 1-14 remain pending in this application and have been fully considered by the examiner. 
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. Any new ground(s) were necessitated by Applicant’s amendments. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant submits the terminal disclaimer overcomes the double patenting rejections based on co-pending application 16/263,067. (Remarks, p. 7 par. 2).
Examiner respectfully disagrees and points out that 16/263,067 is not referred to in the terminal filed.
Applicant’s remaining arguments are moot.
Claim Rejections - 35 USC § 112
The rejection of claim 9 is withdrawn in view of the amendments to that claim.
Double Patenting
The double patenting rejections based on US 10,241,896 and 10,621,071 are withdrawn in view of the approved terminal disclaimer.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online 

Claims 1 and 8-14 are compared to claims 1-10 of copending US Patent No. 16/263,067 in the following table:
Instant Application
App. No. 16/263,067
Claim 1 –  A method comprising: 

creating, via a database system, at least one new sandbox tenant identifier; 

creating, at the database system, a virtual snapshot of original sandbox tenant data of an original sandbox tenant; and 

creating, at the database system, at least one new sandbox tenant by associating the at least one new sandbox tenant identifier with the virtual snapshot of the original sandbox tenant data at a point in time of the creation of the at least one new sandbox tenant, wherein the point in time delineates a key range of the original sandbox tenant data

wherein new sandbox tenant data created by the at least one new sandbox tenant subsequent to the at least one new sandbox creation point in time is inaccessible to the original sandbox tenant.
creation point in time is inaccessible to the original sandbox tenant and is stored in a different key range than the original sandbox tenant data.

Claim 1 –a method comprising: 

creating, via a database system, a sandbox tenant identifier; 

creating, at the database system, a virtual snapshot of original tenant data of an original tenant; and 


creating, at the database system, a sandbox tenant by associating the sandbox tenant identifier with the virtual snapshot of the original tenant data at a sandbox creation point in time, wherein the point in time corresponds to a key range of the original tenant data



wherein sandbox tenant data created by the sandbox tenant subsequent to the sandbox creation point in time is inaccessible to the original tenant and is stored in a different key range than the original tenant data.

Claim 8 - The method of claim 1, further comprising: 

receiving a query including a key indicating the at least one new sandbox tenant; and 

database system identified by the key for the at least one new sandbox tenant by dynamically mapping the key indicating the at least one new sandbox tenant to a key indicating the original sandbox tenant.


receiving a query including a key indicating the sandbox tenant; and 

immutable storage identified by the key for the sandbox tenant by dynamically mapping the key indicating the sandbox tenant to a key indicating the original tenant.



returning the data from the database system for the at least one new sandbox tenant based on the dynamic mapping of the key indicating the at least one new sandbox tenant.
Claim 3 - the method of claim 2, further comprising: 

returning the data from the immutable storage for the sandbox tenant based on the dynamic mapping of the key indicating the sandbox tenant.
Claim 10 - The method of claim 8, wherein the operating on data comprises: 

retrieving data from the database system based on the mapped key; 

translating the data from the database system indicated by the key of the original sandbox tenant to data of the key indicating the at least one new sandbox tenant; 

performing an operation on the translated data; and 

storing resultant data from the performed operation in the database system that is associated with the key of the at least one new sandbox tenant.
Claim 4 – the method of claim 2, wherein the operating on data comprises: 

retrieving data from the immutable storage based on the mapped key; 

translating data from the immutable storage indicated by the key of the original tenant to data of the key indicating the sandbox tenant; 


performing an operation on the translated data; and

storing resultant data from the performed operation in the immutable storage that is associated with the key of the sandbox tenant.
Claim 11 - The method of claim 1, further comprising: 

receiving an operation to delete the at least one new sandbox tenant; and 

removing, from the database system, at least one key associated with the at least one new sandbox tenant without changing or augmenting the original sandbox tenant data.
Claim 7 – the method of claim 1, further comprising: 

receiving an operation to delete the sandbox tenant; and 

removing, from an immutable storage, at least one key associated with the sandbox tenant without changing or augmenting the original tenant data.
Claim 12 - The method of claim 11, wherein the removing the at least one key comprises: 

removing a key range from the database system without removing physical data stored in the database system.



removing a key range from the immutable storage without removing physical data stored in the immutable storage.
Claim 13 - The method of claim 11, wherein the removing the at least one key comprises: 

removing extent references from the database system for the at least one new sandbox tenant data that have original sandbox tenant mapping associated with them when there have been no changes to the at least one new sandbox tenant data in the database system after the creation point in time of the at least one new sandbox tenant.
Claim 9 - the method of claim 7, wherein the removing the at least one key comprises: 

removing extent references from the immutable storage for the sandbox tenant data that have original tenant mapping associated with them when there have been no changes to the sandbox tenant data in the immutable storage after the sandbox creation point in time.
Claim 14 - The method of claim 11, wherein the removing the at least one key comprises: 

removing extent references from the database system for a key range of the at least one new sandbox tenant data when there have been changes to the at least one new sandbox tenant data in the database system to replace existing extent references of the original sandbox tenant data to not include the removed extent references of the at least one new sandbox tenant data.
Claim 10 - the method of claim 7, wherein the removing the at least one key comprises: 

removing extent references from the immutable storage for a key range of the sandbox tenant data when there have been changes to the sandbox tenant data in the immutable storage so as to replace existing extent references of the original tenant data so as to not include the removed extent references of the sandbox tenant data.


It is also noted that the issued patent shares all inventors in common with the instant application and has the same assignee, Salesforce.com Inc.

Claims 1, 2 and 8-14 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending application no. 16/263,067 in view of Graves (US 9,003,231). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As to claims 1 and 8-14, the copending claims disclose various features of the instant claims as set forth in the above table. Note that the immutable storage of the issued claims is construed as comprising a database system as claimed in the instant claims. And the point in time corresponding to a key range of the copening claims is construed as delineating that key range. Thus, the copending claims disclose every feature of claims 1 and 8-14 except the original tenant being a sandbox tenant. 
However, the copending claims do disclose a sandbox tenant created from an original tenant. Further, in an analogous art Graves discloses creating a sandbox from an original sandbox.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the cloned original tenant taught by the issued claims to comprise an cloned original sandbox, as taught by Graves, as Graves would provide the advantage of a means of permitting the ability to back up a sandbox environment before performing additional testing on the sandbox. (See Graves, col. 10 ll. 45-55).

As to claim 2, copending claim 1 discloses the method of claim 1 (see rejection of claim 1 above) as well as a sandbox in the form of a tenant but does not explicitly disclose remaining features of the claim. However, Graves does, as set forth in the § 103 rejections below. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify copending claim 1, which teaches a sandbox can be a tenant, by incorporating a plurality of sandboxes, each having separate sandbox data and identifiers associated with an original snapshot of sandbox data, as taught by Graves, as Graves would provide the advantage of a means of permitting the ability to back up a sandbox environment 

Claims 3-7 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending application no. 16/263,067 in view of Graves (US 9,003,231) in further view of Becker et al. (US 2008/0162491) (art of record – hereinafter Becker).

As to claim 3, copending claim 1/Graves discloses the method of claim 1 (see rejection of claim 1 above) and further discloses the original sandbox tenant (see rejection of claim 1 above) but does not explicitly disclose the remaining features of the claim. 
However, Becker does, as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify copending claim 1 as modified by Graves which discloses an original sandbox tenant, by incorporating creating the tenant using a template and at least one from the group consisting of code, schema, records and test data from at least one data source, as taught by Becker, as Becker would provide the advantage of a means of providing the new tenant an environment suited to the tenant’s requirements. (See Becker, par. [0111]). 

As to claim 4, copending claim 1/Graves/Becker discloses the method of claim 3 (See rejection of claim 3 above) and further discloses the original sandbox tenant and the new sandbox tenant does not explicitly disclose the remaining features of the claim. 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify copending claim 1/Graves, which discloses an original sandbox tenant and new sandbox tenant, by incorporating removing records from the original tenant before creating the at least one new tenant, as taught by Becker, as Becker would provide the advantage of a means of updating the tenant data. (See Becker, par. [0126]). 

As to claim 5, copending claim 1/Graves/Becker discloses the method of claim 3 (see rejection of claim 3 above) but does not explicitly discloses deploying the code and test data and performing verification testing of the deployed code and test data. 
However, Becker does, as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify copending claim 1 as modified with Graves above, which discloses using an original sandbox tenant to create new sandbox tenants, by validating the tenant, as taught by Becker, as Becker would provide the advantage of a means of ensuring the cloned tenant meets desired requirements. (See Thiele, par. [0131]). 

As to claim 6, copending claim 1/Graves/Becker discloses the method of claim 5 (see rejection of claim 5 above), and further disclose at least one new sandbox tenant and the original sandbox tenant (see rejection of claim 1 above) but issued claim 1 does not disclose the remaining features of the claim. 
However, Graves does, as set forth in the § 103 rejections below.


As to claim 7, copending claim 1/Graves discloses the method of claim 1 (See rejection of claim 1 above) and further discloses the original sandbox tenant and creating the at least one new sandbox tenant by associating the at last one new sandbox tenant identifier with the virtual snapshot of the original sandbox tenant data of the selected of the original sandbox tenant (see rejection of claim 1 above) but does not explicitly disclose the remaining features of the claim. 
However, Becker does, as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify copending claim 1 as modified with Graves above, which discloses an original sandbox tenant, by selecting that tenant, as taught by Becker, as Becker would provide the advantage of a means of selecting a tenant to test. (See Becker, par. [0153]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 2010/0211548) in view of Graves (US 9,003,231) in view of Adkins et al. (US 2012/0066183) (art made of record – hereinafter Adkins) in view of Hartig et al. (US 2012/0173581) (art of record – hereinafter Hartig)

As to claim 1, Ott discloses a method comprising: 
creating, via a database system, at least one new sandbox tenant identifier; (e.g., Ott, par. [0058] the shadow copy 402 may be given a distinct name; par. [0052] discloses a shadow copy is essentially a new tenant)
creating, at the database system, a snapshot of original tenant data of an original tenant; (e.g., Ott, par. [0057] discloses a shadow copy of the tenant’s unshared organization database 120 is created) and 
creating, at the database system, at least one new sandbox tenant by associating the at least one new sandbox tenant identifier with the snapshot of the original tenant data at a point in time of the creation of the at least one new sandbox tenant, (e.g., Ott, par. [0057] discloses a shadow copy of the tenant’s unshared organization database 120 is created; par. [0058] the shadow copy 402 may be given a distinct name; par. [0052] discloses a shadow copy is essentially a new tenant)
Ott does not explicitly disclose an original sandbox, a virtual snapshot, wherein the point in time delineates a key range of the original sandbox tenant data or wherein new sandbox tenant data created by the at least one new sandbox tenant subsequent to the at least one new sandbox creation point in time is inaccessible to the original sandbox tenant and is stored in a different key range than the original sandbox tenant data.
However, in an analogous art, Graves discloses:
an original sandbox (e.g., Graves, col. 10 ll. 45-55 discloses instantiating second testing sandbox instance in a way that causes second testing sandbox instance 1050A to essentially be a clone of first testing sandbox environment instance 1020B).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the cloned original tenant taught by Ott to comprise an cloned original sandbox, as taught by Graves, as Graves would provide the advantage of a means of permitting the ability to back up a sandbox environment before performing additional testing on the sandbox. (See Graves, col. 10 ll. 45-55).
Further, in an analogous art, Adkins discloses
a virtual snapshot (e.g., Adkins, par. [0001] disclose file systems allowing creating clones which allows a new file system to be based on a preserved image of another file system. For example, a snapshot is a point-in-time copy of a storage device “(e.g., data that constitutes one or more files of a file system)”; Fig. 2 and associated text, par. [0021] discloses File 206 is the source file for the clone file 208; par. [0023] discloses inode 212 [of the clone, see figure] initially references the same data blocks as inode 210 [so the clone is a virtual snapshot because the data blocks of the original file aren’t actually copied, the clone merely references the original blocks])
wherein the point in time delineates a key range of the original data; (e.g., Adkins, par. [0001] disclose file systems allowing creating clones which allows a new file system to be based on a preserved image of another file system. For example, a snapshot is a point-in-time copy of a storage device “(e.g., data that constitutes one or more files of a file system)”; Fig. 2 and associated text, par. [0021] discloses Fig. 2 is a diagram of metadata in inodes of a clone file and a cloned file [and see figure, the metadata includes a block address (key) of each block, so a  and
wherein the new data created subsequent to the creation point in time is stored in a different key range than the original data (e.g., Adkins, Fig. 2 and associated text par. [0023] discloses inode 212 initially references the same data blocks [i.e., same key range] as the inode 210. However, a modification of the data of the clone file 208 is implemented with a redirect-on-write, causing an affected data block to be written to a new location. As a result of the modification, the inode 212 for the clone file 208 references a modified block N [i.e., the new data is stored in a block address different from the original blocks, so a different key range]. The modification was to the clone file 208, so the inode 210 still references the block N 224).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the original sandbox tenant data and new sandbox tenant data created by the at least one new sandbox tenant subsequent to the at least one new sandbox creation point in time of Ott/Graves such that the point in time delineates a key range of the original data and the new data created subsequent to the creation point in time is stored in a different key range than the original data, as taught by Adkins. Adkins would provide the advantage of a means of a mean of saving storage space since the original data blocks are not copied into the snapshot and new storage is only used for a block when new data is added to the snapshot. (See, e.g., Adkins at par. [0021]).
Finally, in an analogous art, Hartig discloses 
wherein new tenant data created by the at least one tenant subsequent to the at least one creation point in time is inaccessible to the other tenant (e.g., Hartig, par. [0048] discloses 
It would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the at least one sandbox tenant and original sand tenant of Ott modified by Graves such that data created by the at least one new sandbox tenant after the at least one new sandbox tenant is created is not accessible to the other tenants, as taught by Hartig, as Hartig would provide the advantage of a means of isolating the tenant data of the different tenants. (See Hartig, pars. [0023-0024]). 

As to claim 2, Ott/Graves/Adkins/Hartig discloses the method of claim 1 (see rejection of claim 1 above), as well as a sandbox in the form of a tenant and a virtual snapshot but does not explicitly disclose wherein the at least one new sandbox tenant includes a plurality of new sandbox tenants, wherein each tenant of the plurality of new sandbox tenants has corresponding and separate new sandbox tenant data and new sandbox tenant identifiers that are associated with the virtual snapshot of the original sandbox tenant data.  
However, in an analogous art, Graves discloses
wherein the at least one new sandbox includes a plurality of new sandbox  (e.g., Graves, col. 10 ll. 45-55 discloses instantiating second testing sandbox instance in a way that causes second testing 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify combination of Ott and Adkins which teach a sandbox tenant and virtual snapshots, by incorporating a plurality of sandboxes, each having separate sandbox data and identifiers associated with an original snapshot of sandbox data, as taught by Graves, as Graves would provide the advantage of a means of permitting the ability to back up a sandbox environment before performing additional testing on the sandbox. (See Graves, col. 10 ll. 45-55). Giving each tenant a unique identifier would also permit them to be distinguished from one another, which would be necessary in a computing environment.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 2010/0211548) in view of Graves (US 9,003,231) in view of Adkins (US 2012/0066183) in view of Hartig (US 2012/0173581) in view of Becker (US 2008/0162491) 

As to claim 3, Ott/Graves/Adkins/Hartig discloses the method of claim 1 (see rejection of claim 1 above) and further discloses the original sandbox tenant (see rejection of claim 1 above) but does not explicitly disclose wherein the original sandbox tenant is created using a template and at least one from the group consisting of code, schema, records and test data from at least one data source.
However, in an analogous art, Becker discloses:
wherein the original tenant is created using a template and at least one from the group consisting of code, schema, records and test data from at least one data source (e.g., Becker, par. [0110] discloses fig. 12A illustrates a process for deploying or generating a new tenant. Provide may use this process to generate a new tenant space 330. As shown in Fig. 12A, provides 110 may generate a new tenant space 330 by copying template database 806 and then deploying the copy to new tenant space 330A. Tenant template may then be used to create tenant-specific data structures 224 that are populated with data particular to the new tenant; par. [0130] discloses once the cloned tenant space is created, the delta upgrade may be applied to the cloned tenant space to upgrade the cloned tenant space to include new data structures or content; par. [0053] discloses applications, data and other content).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ott/Graves, which discloses an original sandbox tenant, by incorporating creating the tenant using a template and at least one from the group consisting of code, schema, records and test data from at least one data source, as taught by Becker, as Becker would provide the advantage of a means of providing the new tenant an environment suited to the tenant’s requirements. (See Becker, par. [0111]). 

As to claim 4, Ott/Graves/Adkins/Hartig/Becker discloses the method of claim 3 (See rejection of claim 3 above) and further discloses the original sandbox tenant and the new sandbox tenant but issued claim 1 does not explicitly disclose further comprising removing the records form the original sandbox tenant that are from the at least one source before creating the at least one new sandbox tenant.
However, in an analogous art, Becker discloses:
further comprising removing the records from the original tenant that are from the at least one source before creating the at least one new tenant (e.g., Becker, par. [0101] discloses generator may copy at least one tenant [original tenant] data structure into a tenant template 808. Generator 802 may also copy some of the data content from tenant [original tenant] data structures; par. [0128] discloses generator may generate at least one new tenant template 808 as a patched tenant template 808; par. [0126] discloses the patch may remove data structures; par. [0129] discloses in another example, a patched template 808 may include fewer tenant-specific data structures 215 than the original tenant template [before creating the at least one new tenant because the new tenant is created from a template, see above]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ott/Graves, which discloses an original sandbox tenant and new sandbox tenant, by incorporating removing records from the original tenant before creating the at least one new tenant, as taught by Becker, as Becker would provide the advantage of a means of updating the tenant data. (See Becker, par. [0126]). 

As to claim 5, Ott/Graves/Adkins/Hartig/Becker discloses the method of claim 3 (see rejection of claim 3 above) but Ott does not explicitly discloses deploying the code and test data and performing verification testing of the deployed code and test data.
However, in an analogous art, Becker discloses:
deploying the code and test data (e.g., Becker, par. [0130] discloses once the cloned tenant space is created, the delta upgrade may be applied to the cloned tenant space to upgrade the cloned tenant space to include new data structures or content; par. [0053] discloses applications data and other content) and 
performing verification testing of the deployed code and test data (e.g., Becker, par. [0131] discloses all upgrades made to the cloned tenant database 222 may be tested. For instance testing may be performed to determine that the cloned tenant meets requirements).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ott as modified with Graves above, which discloses using an original sandbox tenant to create new sandbox tenants, by validating the tenant, as taught by Becker, as Becker would provide the advantage of a means of ensuring the cloned tenant meets desired requirements. (See Thiele, par. [0131]). 

As to claim 6, Ott/Graves/Adkins/Hartig/Becker discloses the method of claim 5 (see rejection of claim 5 above), and further disclose at least one new sandbox tenant and the original sandbox tenant (see rejection of claim 1 above) but Ott does not explicitly disclose wherein the at least one new sandbox tenant is created from the verification tested original sandbox tenant. 
However, in an analogous art, Graves discloses:
wherein the at least one new sandbox is created from the verification tested original sandbox (e.g., Graves, col. 10 ll. 29-51 discloses first testing sandbox environment instance undergoes a test and becomes first testing sandbox environment instance 1020B. The configuration language files may facilitate instantiating second testing sandbox environment instance 1050A in a way that causes second testing sandbox environment instance 1050A to essentially be a clone of first testing sandbox environment 1020B).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the original tenant and new sandbox tenant taught by Ott to comprise a verification tested original sandbox and new sandbox, as taught by Graves, as Graves would provide the advantage of a means of permitting the ability to back up a sandbox environment before performing additional testing on the sandbox. (See Graves, col. 10 ll. 45-55).

As to claim 7, Ott/Graves/Adkins/Hartig discloses the method of claim 1 (See rejection of claim 1 above) and further discloses the original sandbox tenant and creating the at least one new sandbox tenant by associating the at last one new sandbox tenant identifier with the virtual snapshot of the original sandbox tenant data of the selected of the original sandbox tenant (see rejection of claim 1 above) but does not explicitly disclose receiving, at a database system, a selection of the original sandbox tenant.
However, in an analogous art, Becker discloses:
receiving, at a database system, a selection of the original tenant (e.g., Backer, par. [0145] discloses a database administrator may select a tenant [original tenant] for cloning) and 
the selected original tenant (see above)
.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 2010/0211548) in view of Graves (US 9,003,231) in view of Adkins (US 2012/0066183)  in view of Hartig (US 2012/0173581) in further view of O’Brien et al. (US 6,038,639) (art of record – hereinafter O’Brien).

As to claim 8, Ott/Graves/Adkins/Hartig discloses the method of claim 1 (see rejection of claim 1), and further discloses the at least one new sandbox tenant in the form of a snapshot of the original sandbox tenant (see rejection of claim 1 above) but does not explicitly disclose further comprising: receiving a query including a key indicating the at least one new sandbox tenant; and operating on data from the database system identified by the key for the at least one new sandbox tenant by dynamically mapping the key indicating the at least one new sandbox tenant to a key indicating the original sandbox tenant. 
However, in an analogous art, O’Brien discloses further comprising: 
receiving a query including a key indicating the snapshot; (e.g., O’Brien, col. 17 ll. 28-31 discloses the processor 101 requests the creation of snapshot copy of virtual tracks 1, 2 and has assigned Virtual Track Addresses respectively to these two copies of the original virtual track addresses; col. 11 ll. 23-26 discloses the source data file is being is being copied to the target Virtual Track Address;  col. 21 ll. 59-62 discloses at step 1401 controller 104 determines and
operating on data from the database system identified by the key for the snapshot by dynamically mapping the key indicating the snapshot to a key indicating the original (e.g., O’Brien col. 22 ll. 1-6 discloses at step 1402, controller 104 translates [dynamically maps] the Virtual Track Address of the data file which is the target of the snapshot copy operation to the Virtual Track Address of the data file which is being copied. This translated Address is then used for all operational steps required to complete the processor 101 read file request. In this way, subsystem 100 transfers the copy sources data file to processor 101 in response to the data file read request).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ott as modified by Graves, which discloses at least one new sandbox tenant that is a snapshot of an original snapshot tenant, by incorporating receiving a query indicating the snapshot and operating on data from storage identified by the key for the snapshot by dynamically mapping the key indicating the snapshot to a key indicating the original, as taught by O’Brien, as O’Brien would provide the advantage of a means of providing the same data in response to the read request while a snapshot copy operation is in progress as that would have been received had the snapshot copy operation been performed instantly. (O’Brien, Col. 22 ll. 9-15).

As to claim 9, Ott/Graves/Adkins/Hartig/O’Brien discloses the method of claim 8 (see rejection of claim 2 above), and further discloses and the at least one new sandbox tenant in the form of a snapshot of an original sand box tenant (see rejection of claim 2 above) but does not explicitly disclose further comprising: returning the data from the database system for the at least one new sandbox tenant based on the dynamic mapping of the key indicating the at least one new sandbox tenant.
However, in an analogous art, O’Brien discloses further comprising: 
returning the data from the storage for the snapshot based on the dynamic mapping of the key indicating the snapshot (e.g., O’Brien col. 22 ll. 1-6 discloses at step 1402, controller 104 translates [dynamically maps] the Virtual Track Address of the data file which is the target of the snapshot copy operation [key indicating the snapshot, see above] to the Virtual Track Address of the data file which is being copied. This translated Address is then used for all operational steps required to complete the processor 101 read file request. In this way, subsystem 100 transfers the copy sources data file to processor 101 in response to the data file read request).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ott as modified with Graves above, which discloses at least one new sandbox tenant that is a snapshot of an original sandbox tenant, by incorporating receiving a query indicating the snapshot and operating on data from storage identified by the key for the snapshot by dynamically mapping the key indicating the snapshot to a key indicating the original and returning  data from the storage based on the dynamic mapping, as taught by O’Brien, as O’Brien would provide the advantage of a means of providing the same data in response to the read request while a snapshot copy operation is in progress as that would have been received had the snapshot copy operation been performed instantly. (O’Brien, Col. 22 ll. 9-15).

As to claim 10, Ott/Graves/Adkins/Hartig/O’Brien discloses the method of claim 2 (see rejection of claim 2 above) and further discloses the at least one new sandbox tenant that is a snapshot of the original tenant and the original sandbox tenant (see rejection of claim 2 above) but does not explicitly disclose wherein the operating on data comprises: retrieving data from the database system based on the mapped key; translating data from the database system indicated by the key of the original sandbox tenant to data of the key indicating the at least one new sandbox tenant; performing an operation on the translated data; and storing resultant data from the performed operation in the database system that is associated with the key of the at least one new sandbox tenant. 
However, in an analogous art, O’Brien discloses wherein the operating on data comprises:
retrieving data from the database system based on the mapped key; (e.g., O’Brien col. 22 ll. 1-6 discloses at step 1402, controller 104 translates [maps] the Virtual Track Address of the data file which is the target of the snapshot copy operation to the Virtual Track Address of the data file which is being copied. This translated Address is then used for all operational steps required to complete the processor 101 read file request.)
translating data from the database system indicated by the key of the original to data of the key indicating the snapshot; (e.g., O’Brien, col. 22 ll. 1-15 discloses this translated Address is then used for all operational steps required to complete the processor 101 read file request. In this way, storage subsystem transfers the copy source data file to processor 101 in response to the data file read request [see figure, the request is directed to the copy and original 
performing an operation on the translated data; (e.g., O’Brien, col. 21 ll. 35-42 discloses all data written to the copy target area will be overwritten [an operation] by data from the copy source area [translated data, see above]) and 
storing resultant data from the performed operation in the database system that is associated with the key of the snapshot (e.g., O’Brien, col. 21 ll. 35-42 discloses all data written to the copy target area [i.e., storage associated with the key of the snapshot, the copy is the snapshot] will be overwritten by data from the copy source area).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ott as modified with Graves above, which discloses an original sandbox tenant and at least one new sandbox tenant that is a snapshot of that original sandbox tenant, by incorporating mapping a key indicating the snapshot to a key indicating the original retrieving data based on the key, translating data indicated by the key of the original to data of the snapshot, performing an operation on the translated data and storing data from the operation in the snapshot, as taught by O’Brien, as O’Brien would provide the advantage of a means of providing the same data in response to a read request while a snapshot copy operation is in progress as that which would have been received had the snapshot copy operation been performed instantly. (See O’Brien, Col. 22 ll. 9-15).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 2010/0211548) in view of Graves (US 9,003,231) in view of Adkins (US 2012/0066183) in view .

As to claim 11, Ott/Graves/Adkins/Hartig discloses the method of claim 1 (see rejection of claim 1 above) and further discloses the at least one new sandbox tenant that is a snapshot of the original sandbox tenant but does not explicitly disclose further comprising: receiving an operation to delete the at least one new sandbox tenant; and removing, from the database system, at least one key associated with the at least one new sandbox tenant without changing or augmenting the original sandbox tenant data. 
However, in an analogous art, Kim discloses further comprising: 
receiving an operation to delete the snapshot; (e.g., Kim, par. [0098] discloses server 200 determines whether or not the read-only snapshot file to be deleted is the read only snapshot file generated for the first time) and 
removing, from the database system, at least one key associated with the snapshot without changing or augmenting the original data (e.g., Kim, par. [0063] discloses when data of the original file 210 is updated, instead of updating the original file 210, the data server may store the updated data in read-only snapshot files; par. [0102] discloses the server 200 deletes the inode information of the read-only snapshot file to be deleted from the inode of the original file; Fig. 3 and associated text, par. [0074] discloses the inode information of the read-only snapshot file 214-2 may include identification information [at least one key] of the inode of the read-only snapshot file 224-1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ott as modified with Graves above, which discloses at least one 

As to claim 12, Ott/Graves/Adkins/Hartig/Kim discloses the method of claim 11 (see rejection of claim 7 above), but Ott does not explicitly disclose wherein the removing the at least one key comprises: removing a key range from the database system without removing physical data stored in the database system 
However, in an analogous art, Kim discloses:
wherein the removing the at least one key comprises: 
removing a key range from the database system without removing physical data stored in the database system (e.g., Kim, par. [0063] discloses when data of the original file 210 is updated, instead of updating the original file 210, the data server may store the updated data in read-only snapshot files; par. [0102] discloses the server 200 deletes the inode information of the read-only snapshot file to be deleted from the inode of the original file; par. [103] discloses lastly, the server 200 deletes the inode of the read-only snapshot file to be deleted; Fig. 3 and associated text, par. [0074] discloses the inode information of the read-only snapshot file 214-2 may include identification information of the inode of the read-only snapshot file 224-1 [see figure, that inode information corresponds to a range of data]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ott as modified with Graves above, which discloses at least one 

As to claim 13, Ott/Graves/Adkins/Hartig/Kim discloses the method of claim 11 (see rejection of claim 11 above) and further discloses the at least one new sandbox tenant that is a snapshot of the original sandbox tenant (see rejection of claim 1 above) but does not explicitly disclose wherein the removing the at least one key comprises: removing extent references from the database system for the at least one new sandbox tenant data that have original tenant mapping associated with them when there have been no changes to the at least one new sandbox tenant data in the database system after the creation point in time of the at least one new sandbox tenant.
However, in an analogous art, Kim discloses:
 wherein the removing the at least one key comprises: 
removing extent references from the database system for the snapshot data that have original mapping associated with them when there have been no changes to the snapshot data in the database system after the creation time of the snapshot (e.g., Kim, par. [0063] discloses when data of the original file 210 is updated, instead of updating the original file 210, the data server may store the updated data in read-only snapshot files; Fig. 3 and associated text, par. [0102] discloses the server 200 deletes the inode information of the read-only snapshot file to be deleted from the inode of the original file; par. [103] discloses lastly, the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ott as modified with Graves above, which discloses at least one new sandbox tenant that is a snapshot of an original sandbox tenant, by receiving an operation to delete the snapshot and removing from an immutable storage, at least one key comprising removing extent references from the immutable storage for the snapshot data that have original mapping associated with them when there have been no changes to the snapshot data in the immutable storage after the snapshot creation time, as taught by Kim, as Kim would provide the advantage of a means of disconnecting the original data from the deleted snapshot. (See Kim, abstract, pars. [0101-0103], abstract).

As to claim 14, Ott/Graves/Adkins/Hartig/Kim discloses the method of claim 11 (see rejection of claim 11 above) and further discloses the at least one new sandbox tenant that is a snapshot of the original sandbox tenant (see rejection of claim 1 above) but does not explicitly disclose wherein the removing the at least one key comprises: removing extent references from the database system for a key range of the at least one new sandbox tenant data when there have been changes to the original sandbox tenant data in the database system so as to replace existing extent references of the original sandbox tenant data to not include the removed extent references of the at least one new sandbox tenant data. 

wherein the removing the at least one key comprises: 
removing extent references from the database system for a key range of the snapshot data when there have been changes to the snapshot tenant data in the database system so as to replace existing extent references of the original data to not include the removed extent references of the snapshot data (e.g., Kim, par. [0063] discloses when data of the original file 210 is updated, instead of updating the original file 210, the data server may store the updated data in read-only snapshot files; par. [0105] discloses server 200 may receive a request to write [change] the original file after a snapshot file has been generated; par. [0108] discloses the server performs a copy-on-write of an extent unit from the delta chunk of the formerly change read-only snapshot file to the delta chunk of the current read-only snapshot file;  Fig. 3 and associated text, par. [0102] discloses the server 200 deletes the inode information of the read-only snapshot file to be deleted from the inode of the original file; par. [103] discloses lastly, the server 200 deletes the inode of the read-only snapshot file to be deleted; par. [0074] discloses the inode information of the read-only snapshot file 214-2 may include identification information [at least one key] of the inode of the read-only snapshot file 224-2 [and see figure 3, inode information and inodes include references to various exents (an extent being merely a region of storage). Any group of storage locations also comprises a range. Removing the references will replace one set of references with another (the references that remain). Note too that “so as…” clauses are not given any patentable weight, see M.P.E.P. 2111.04(I) and prior art is cited solely in the interests of compact prosecution]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ott as modified with Graves above, which discloses at least one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TODD AGUILERA/Primary Examiner, Art Unit 2196